DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This is a final in response to the Amendments and remarks filed on 02/24/2022.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 rejection of claim 14. This rejection is hereby withdrawn. 
Applicant’s IDS submission is acknowledged and provided herewith. 
Claims 1-17 are now pending. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0105231 A1 to Ambinder et al. (hereinafter Ambinder) in view of U.S. Patent Application Publication 2020/0086211 A1 to Goerz et al. (hereinafter Goerz). 

Regarding Claim 1, (currently amended) Ambinder discloses a controller device (fig. 1, ‘110 depicts a game controller kit 100 including a game controller 110 and embodiments of four modular control inputs 101-104; [0014]) comprising:
a controller body (fig. 1, 111) wherein the controller body includes an interface port (fig. 1, input ports that allow interfaces 140; [0015] “socket 151 includes slot 161 which is shaped to allow any of the interfaces 140 access to a first input port inside game controller housing 111) and a control information output port (fig. 7, [0058], in fig. 7, modular controller 710 is shown connected to a wired manner to game console 706, but it may also be connected to game console 706 wirelessly or the like…game console 706 may provide video and/or audio output via display 707, which may be a television, monitor, or the like); and 
a modular input control removably attachable to the controller body fig. 1, 101, [0014], shows embodiment of a game controller kit 100 including a game controller 110 and embodiments of four modular control inputs 101-104; [0016], in some embodiments, as shown, both socket 151 and socket 152 are shaped for easy manual insertion and removal of trackball 102.  The bottom portion 130 of each of the other modular controls inputs may be shaped substantially the same as a trackball, so that they may also be easily inserted manually and easily removed manually from either socket 151 or socket 152), wherein the modular input control includes an interface connector region and the interface connector region is configured to communicatively couple the modular input control to the interface port (figs. 1, 161, [0015]-[0016] Socket 151 includes slot 161 which is shaped to allow any of the interfaces 140 access to a first input port (not shown in FIG. 1) inside game controller housing 111.  Socket 151 and the first input port are positioned such that slot 161 allows access to the first input port; In some embodiments, as shown, both socket 151 and socket 152 are shaped for easy manual insertion and removal of trackball 102.  The bottom portion 130 of each of the other modular controls inputs may be shaped substantially the same as a trackball, so that they may also be easily inserted manually and easily removed manually from either socket 151 or socket 152), wherein the modular input control is configured to be freely rotatable in the interface port when attached to the controller body and operable in any orientation about the axis of rotation.  

Ambinder does not explicitly disclose “wherein the modular input control is configured to be freely rotatable in the interface port when attached to the controller body and operable in any orientation about the axis of rotation.” 
In a relate invention, Goerz discloses a handheld controller that include housings having one or more receiver portions for detachably coupling to one or more controls. Goerz discloses wherein the modular input control is configured to be freely rotatable in the interface port when attached to the controller body and operable in any orientation about the axis of rotation (figs. 1-7, [0028], [0031], [0035]-[0036] discloses different receiver controls that can be coupled to the handheld controller and can move in different directions once identified).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller device of Ambinder to have an input control be freely rotatable as disclosed by Goerz in order to allow for increased functionality of the game controller as different games may call for different uses/movements of the controller (Goerz, [0028]). 

Regarding Claim 2, (original) Ambinder in view of Goerz discloses the device of claim 1 wherein the modular input control includes a directional pad (Ambinder, fig. 1, 103; [0019]; Goerz, figs. 1-3, [0003], [0020]).

Regarding Claim 3, (original) Ambinder in view of Goerz discloses the device of claim 1 wherein the modular input control includes a single button (Goerz, [0020], Ambinder, [0019]).   

Regarding Claim 4, (original) Ambinder in view of Goerz discloses the device of claim 1 wherein the modular input control includes a plurality of buttons (Goerz, figs. 1-4, [0020], Ambinder, [0019]).  

Regarding Claim 10, (original) Ambinder in view of Goerz discloses the device of claim 1 further comprising a wireless networking module wherein 2 the wireless networking module wirelessly communicates with a game system (Ambinder, fig. 7, [0058]; Goerz, [0065]).  

Regarding Claim 11, (original) Ambinder in view of Goerz discloses the device of claim 1 wherein the interface port is configured to accommodate input controls that have different modalities of operation (Goerz, [0031], Ambinder, fig. 1, [0019]).  




Regarding Claim 12, (original) Ambinder in view of Goerz discloses the device of claim 11 further comprising a control board and wherein the control board is configured to automatically identify the modality of operation of the modular input control (Ambinder, [0028], [0030], [0035]; Goerz, [0028]).  

Regarding Claim 17, (original) Ambinder in view of Goerz discloses the device of claim 1 further comprising a joystick operably affixed to the controller body (Goerz, figs. 1-5, Ambinder, figs. 1-3, [0019]).   



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0105231 A1 to Ambinder et al. (hereinafter Ambinder) in view of U.S. Patent Application Publication 2020/0086211 A1 to Goerz et al. (hereinafter Goerz) and further in view of U.S. Patent Application Publication 2009/0213081 A1 to Case, Jr.  

Regarding Claim 5, (original) Ambinder in view of Goerz discloses the device of claim 1 wherein the modular input control includes a plurality of other buttons ([0018], buttons 121 function in a conventional manner as buttons on a normal gamepad type controller). However, Ambinder does not explicitly discloses a modifier button 2and wherein the modifier button changes a button mapping for the 3plurality of buttons.  
Case teaches an input controller including a modifier button, wherein the modifier button changes a button mapping for the plurality of buttons, wherein the controller is configured to switch X axis control movements with Y axis control movements of the joystick, a button configured to provide a command to switch the X axis control movements of the joystick with the Y axis movements of the joystick (see par. [0038], For example, the user may switch from the keyed entry mode to the free motion cursor mode by activating a control key or touch-screen control or virtual control key in the virtual keyboard or by indicating motion on the touchpad to a region beyond that mapped to the keyboard operating mode or that mapped to the free motion cursor operating mode; in essence the claim limitations all relate to switching input functionality which Case teaches by switching from one input functionality to another). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller device of Ambinder combined with Goerz with the ability to modify input functionality as taught by Case in order to have additional functionality without requiring additional buttons (i.e. reducing or eliminating unnecessary buttons) (see Case, par. [0004]; Goerz, [0028]).



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0105231 A1 to Ambinder et al. (hereinafter Ambinder) in view of U.S. Patent Application Publication 2020/0086211 A1 to Goerz et al. (hereinafter Goerz) and further in view of U.S. Patent Application Publication 2012/0302347 A1 to Nicholson. 

Regarding Claims 6 and 7, (original) Ambinder discloses the controller device as discussed above. However, Ambinder does not explicitly disclose the device further comprising an expansion interface wherein the expansion interface is a configured to operatively couple with a second controller body (Claim 6) and an expansion interface connector wherein the expansion interface connector attach-ably couples the controller body with a second controller body (Claim 7).  
  
Nicholson teaches a game controller including an expansion interface wherein the expansion interface is a configured to operatively couple with a second controller body (Claim 6) and an expansion interface connector wherein the expansion interface connector attach-ably couples the controller body with a second controller body (Claim 7) (see fig. 3 and par. [0069], FIG. 3 illustrates the first portion 12 and the second portion 20 of the controller 10 in a decoupled configuration. As shown, the first portion 12 includes an interface 50 that mates with a corresponding interface 52 of the second portion 24. In various embodiments of the invention, the interface 50 and interface 52 can include any of various types of medial connector mechanisms which enable coupling and decoupling of the first portion and the second portion 24. The interfaces 50 and 52 may also include various types of electronic connection mechanisms for facilitating electronic communication between the first portion 12 and the second portion 24 when they are coupled together). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller device of Ambinder/Goerz with the expansion interface of Nicholson in order to provide the user with a richer interactive experience (see Nicholson, par. [0007]).







Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0105231 A1 to Ambinder et al. (hereinafter Ambinder) in view of U.S. Patent Application Publication 2020/0086211 A1 to Goerz et al. (hereinafter Goerz) and further in view of U.S. Patent Application Publication 2018/0056180 A1 to Russell et al. (hereinafter Russell). 

Regarding Claim 8, (currently amended) Ambinder in view of Goerz discloses the device of claim 1, but fails to disclose further comprising a power port for powering the controller device.  
However, Russell discloses an accessory apparatus for a gaming controller and further comprising a power port for powering the controller device (fig. 1 120, [0031], the accessory connector 120 may enable the game controller 100 to provide power to the accessory apparatus 300 or vice versa).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the power port as per Russell for the device of Ambinder since it allows for providing charge/power to the controller (Russell, [0031]). 

Regarding Claim 9, (original) Ambinder in view of Goerz discloses the device of claim 1, but it does not explicitly disclose wherein the control information output port is also a power port for powering the controller device.  However, Russell discloses wherein the control information output port is also a power 2port for powering the controller device ([0031], In some implementations, the accessory connector 120 may enable the game controller 100 to provide power to the accessory apparatus 300 or vice versa.  In one example, the accessory connector 120 includes one or more electrically-conductive contacts that align with complimentary electrically-conductive contact(s) of the apparatus connector 312 to facilitate one-way and/or two-way control signals to be passed between the game controller 100 and the accessory apparatus 300.  In one example, the accessory connector 120 may include a universal serial bus (USB) receptacles, sockets, or plugs to enable two-way communication between the external accessory and the game controller 100.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the power port as per Russell for the device of Ambinder since it allows for providing charge/power to the controller (Russell, [0031]). 



Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0105231 A1 to Ambinder et al. (hereinafter Ambinder) in view of U.S. Patent Application Publication 2020/0086211 A1 to Goerz et al. (hereinafter Goerz) and further in view of U.S. Patent Application Publication 2019/0060746 A1 to Ironmonger et al. (hereinafter Ironmonger).

Regarding Claims 13 and 14, (original) Ambinder in view of Goerz discloses the device of claim 1, but fails to explicitly disclose further comprising a first input control paddle removably attachable to the controller body and wherein the controller body includes one or more paddle interface ports to communicatively couple the input control paddle to the controller body (claim 13) and wherein one of the one or more paddle interface ports is located on a top of the controller body (claim 14).  
Ambinder discloses modular input controls that are removably attachable to the controller body and the possibility of additional interface ports (see par. [0032], although FIG. 1 illustrates an embodiment with two sockets, in some embodiments, there is only one socket, and in other embodiments, there are three or more sockets).   Ironmonger teaches a first input control paddle, coupling the input control paddle to the controller body, and wherein one of the one or more paddles is located on a top of the controller body (see fig. 2 and par. [0057], FIG. 2 illustrates a top view of the controller 10 of FIG. 1. It can be seen that the left trigger body 6 is mounted below the left bumper 8 and the right trigger body 7 is mounted below the right bumper 9; also see par. [0148], In some embodiments the first and or second paddle levers may comprise a recess or cutaway on an inner surface thereof, the recess or cutaway being provided to receive the wing portion of the third or fourth paddle lever respectively).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller device of Ambinder with Ironmonger in order to be able to further customize their controllers to gain increased control in a variety of gaming circumstances (Ironmonger, [0009]). 

Regarding Claim 15, (original) Ambinder in view of Goerz and Ironmonger discloses the device of claim 13 further comprising a second input control paddle wherein the second input control paddle includes a bent interface tab (Ironmonger, see fig. 2, trigger buttons are bent/curved; also see par. [0148], In some embodiments the first and or second paddle levers may comprise a recess or cutaway on an inner surface thereof, the recess or cutaway being provided to receive the wing portion of the third or fourth paddle lever respectively).  

Regarding Claim 16, (original) Ambinder in view of Goerz and Ironmonger discloses the device of claim 14 wherein one of the one or more paddle interface ports is located on a side of the controller body (socket 151 and 152 may each be disposed in the lower portion of the top half of the game controller housing, or in various other positions in different embodiments ([0018]).   It would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at providing the interface ports in any position including the side for the paddle interfaces of Ambinder/lronmonger since it allows for user defined positioning of the interface as required for the game and the user (see Ambinder, [0018]).


Response to Arguments/Remarks

Applicant’s arguments filed 02/24/2022 have been fully considered.  Applicants argues that the cited references fail to describe an input control that is freely rotatable in the interface port when attached to the controller nor does it describe an input control that is operable in any orientation.” This argument has been fully considered but is moot in view of the new grounds of rejections necessitated by this amendment. 

Conclusion
Claims 1-17 are examined above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715